DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.

Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive.
On page 11 regarding prior art rejections Applicant argues Balboni fails to teach the claimed invention since Balboni “discloses driving ankle flexion directly by means of the motor, and not using the motor to drive hydraulic fluid which in turn drives ankle flexion”. 
The Examiner respectfully notes that while Balboni doesn’t convert the stored energy back into the hydraulic system, the energy is absolutely delivered, in parallel with the energy provided by the motor. The simple conversion of the energy back into .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The Examiner notes a variety of parts of the claims recited by the Examiner below are italicized. These parts of the claims are understood to be “intended uses” or “functional limitations” of the claimed “ankle joint prosthesis”.  The reference(s) applied in the prior art rejection(s) below teach the claimed structural elements, and these taught elements are capable of performing the recited functions of the apparatus claims.A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990))In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997):
A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”). Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court [the United States Court of Customs and Patent Appeals] stated in Swinehart, 439 F.2d at 213:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.
The “reason to believe” enunciated in Schreiber can be supported by showing similarities between the claimed structure for performing the recited function and the prior art apparatus structure. Schreiber, 128 F.3d at 1477-78; see also In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where . . . the claimed and prior art products are identical or substantially identical, or . . . , the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).  “When the PTO shows a sound basis for believing that the products In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).Courts have interpreted functional language in an apparatus claim as requiring that the apparatus possess the capability of performing the recited function. Intel Corp. v. U.S. Int'l Trade Comm'n, 946 F.2d 821, 832 (Fed. Cir. 1991) However, no recognition of such capability in the prior art is required. Schering Corp. v. Geneva Pharmaceuticals, Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002).
Unless otherwise noted, the Examiner understands the structure of the prior art capable of performing the claimed functional limitations or intended uses without explanation, unless otherwise provided.
Claim(s) 7-8, 11, 16, and 24-28 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Balboni et al. (US 20110098828 A1) hereinafter known as Balboni.
Regarding claim 7, Balboni discloses an active ankle joint prosthesis (Figures 2-3 item 11) comprising a shin member (Figures 2-3) and a foot member (Figures 2-3 item 400) and constructed such that the foot member is able to execute a flexion movement relative to the shin member (Figures 17-17b), and 
a flexion control system for controlling and actively driving the relative flexion movement between the shin member and foot member ([0002], [0038]-[0039]), wherein the flexion control system comprises:
a hydraulic circuit interconnecting the shin member and foot member (Figures 15-16 item 35; [0219], [0066] fluidic device), and comprising a piston and cylinder assembly for converting mechanical movement of ankle flexion into fluid flow energy ([0225], [0066], [0027]); 
a rechargeable battery ([0110]-[0111]);
a generator-motor electrical machine operable as a generator to convert the fluid flow in the circuit into electrical energy for charging the battery and as a motor to convert the electrical energy from the battery into fluid flow energy in the circuit ([0110]; [0053]-[0054]); and 
an energy input coupled to the battery and configured to receive energy into the ankle flexion control system from an external energy source to further charge the battery from the external energy source ([0108] USB);
wherein the active ankle joint prosthesis further comprises:
at least one sensor for sensing a kinematic parameter of locomotion ([0035]);
and a processor coupled to the at least one sensor and flexion control system (Figure 15 item 32 microprocessor; Abstract),
wherein the processor is configured to control both (i) fluid flow energy resulting from flexion movement arising from application of a load to the active ankle joint prosthesis and (ii) delivery of energy to drive mechanical movement resulting in the flexion of the active ankle joint prosthesis at different parts of a walking gait cycle in response to signals received from the at least one sensor, such that in part of a stance phase following peak plantar flexion, the ankle flexion control system is configured to drive the foot member in a direction of dorsi-flexion ([0048]-[0049], [0051]-[0055] the position transducer communicates with the processor; the processor controls the damper, energy storage unit, accumulator, and generator/motor which determines what phase of the gait cycle the leg is in, and either stores or releases energy accordingly; Figures 17-17b show the dorsiflexion occurring after stance (e.g. during swing following the peak plantarflexion (see lowest beta angle in Figure 17b immediately preceding the swing phase and dorsiflexion))),
but is silent with regards to the processor converting the stored fluid flow energy back into the hydraulic circuit and then into ankle flexion.
However, regarding claim 7 Balboni teaches that the stored energy is stored so that it can be delivered in parallel to provide additional energy to the ankle during ambulation ([0052]-[0053], [0064], [0066], [0225]). While no additional step of converting the energy back into the hydraulic circuit before delivery to the ankle joint, this step appears to be nothing less than an obvious design choice which doesn’t affect the function of the joint or the outcome of where the energy is delivered. Also, in review of Applicant’s specification, this arrangement isn’t done for any particular reason and doesn’t serve any particular purpose. Accordingly, the Examiner understands that the configuration of Balboni would perform equally well. Alternatively, the Examiner understands that a person of ordinary skill in the art at the time the invention was made would have 
Regarding claim 8 Balboni teaches the ankle of claim 7 substantially as is claimed,
wherein Balboni further discloses the processor being arranged to control the storage of energy in the battery associated with fluid flow energy in the circuit arising from flexion of the ankle joint prosthesis ([0051]-[0055]).
Regarding claim 11 Balboni teaches the ankle of claim 7 substantially as is claimed,
wherein Balboni further discloses the generator-motor electrical machine comprises a gear mechanism for converting linear motion to rotary motion (Figure 32 item 110).
Regarding claim 16 Balboni teaches the ankle of claim 7 substantially as is claimed,
wherein Balboni further discloses the processor is coupled to the generator-motor electrical machine (generator/motor) ([0053]-[0054])  and is arranged to control its operation thereby to vary the resistance to fluid flow energy  in the hydraulic circuit presented by the piston and cylinder assembly ([0039]).
claim 24 Balboni teaches an active lower limb prosthesis for a transfemoral amputee (Balboni Figures 15-16; [0217], [0016]) comprising a prosthetic knee (Balboni Figure 15 item 2) and the active ankle joint prosthesis according to claim 7 (see rejection to claim 7 above),
wherein Balboni further discloses wherein the shin member of the active ankle joint prosthesis is connected to the prosthetic knee (Figure 15) and the knee comprises an upper knee component for connection to the residual limb of the amputee (Figure 15 item 100), and a lower knee component connected to the shin member and pivotally mounted to the upper knee component (understood to be a top half of the shin (lower half) of Figure 15), 
and a hydraulic knee flexion control device interconnecting the upper knee component and lower knee component (Figures 15-16 item 34; [0219], [0066] fluidic device), the control system being hydraulically connected to said hydraulic circuit of the flexion control system such that fluid energy is created in the hydraulic circuit in response to flexion of the prosthetic knee ([0052]-[0053]).
Regarding claim 25 Balboni teaches the prosthesis of claim 24 substantially as is claimed,
wherein Balboni further discloses wherein the electrical energy is stored in the rechargeable battery ([0064]) and wherein the energy stored in the battery is configured to be converted back to fluid flow energy and directed to the knee flexion control system to generated knee flexion ([0110]; [0052]).
claim 26 Balboni teaches the prosthesis of claim 25 substantially as is claimed,
wherein Balboni further discloses the flexion control system and processor are operably connected to the knee flexion control system ([0053]) to cause the knee flexion control system to apply knee flexion in at least one selected part of the walking gait cycle in response to signals received from the at least one sensor and such that in parts of the walking gait cycle other than the selected part, the knee flexion control system is operated passively to result in fluid flow energy in the hydraulic circuit ([0052]-[0053]).
Regarding claim 27 Balboni teaches the prosthesis of claim 26 substantially as is claimed,
wherein Balboni further discloses the flexion control system and processor are arranged such that the flexion control device is drives flexion of the lower knee component relative to the upper knee component in a direction of knee flexion in a mid-swing part of a walking gait cycle swing phase ([0053] device acts as a motor during leg realignment phase ([0008] realignment of tibia with the femur), which can be understood to happen midway through the swing (see also Figure 19a)).
Regarding claim 28 Balboni teaches the prosthesis of claim 26 substantially as is claimed,
wherein Balboni further discloses the flexion control system and processor are arranged such that knee flexion control system operates passively to allow fluid flow energy in the hydraulic circuit which is configured to cause energy from the generator-motor electrical machine to be stored in the rechargeable battery in a final part of the walking gait cycle swing phase ([0053] the device acts as a generator during a support (stance) phase).

Claim(s) 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balboni as is applied above further in view of Townsend et al. (US 20070213840 A1), hereinafter known as Townsend.
Regarding claims 17-18 Balboni teaches the ankle of claim 8 substantially as is claimed,
but is silent with regards to driving ankle joint plantarflexion in the stance phase final part.
However, regarding claims 17-18 Townsend teaches an ankle prosthesis wherein plantarflexion of the ankle in a stance phase final part is desired ([0126]). Balboni and Townsend are involved in the same field of endeavor, namely lower limb ankle prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ankle of the modified Balboni by having the ankle flexion control device urge the foot member in a direction of plantarflexion in the stance phase final part such as is taught by Townsend in order to help the foot mimic natural human gait, returning the toe of the foot to its neutral state in preparation for the start of the next gait cycle. 

Claim(s) 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balboni as is applied above further in view of Andrews (US 5121747 A).
Regarding claim 23, Balboni teaches the ankle of claim 7 substantially as is claimed, 
but is silent with regards to a sensor detecting sway.
However, regarding claim 23 Andrews teaches wherein at least one sensor is operable in conjunction with a processor to detect body sway when in a standing condition, and processor activation occurs in order to counter the sway (Column 2 lines 44-47 and Column 9 line 65- Column 10 line 2). Balboni and Andrews are involved in the same field of endeavor, namely lower limb walking assistance devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the modified Balboni by including a sway detecting sensor such as is taught by Andrews in order to detect when the patient is in danger of falling, and allowing the system to react accordingly, thus increasing safety for the patient. The Examiner notes that the Balboni Andrews Combination thus teaches the processor being arranged to cause fluid flow in the hydraulic circuit in response to such sway detection so as to apply the flexion moment to the ankle joint countering the sway, taking into account the sway detection and action of Andrews into the system of Balboni.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/11/22